Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made as of March 1,
2013, between EntreMed, Inc., a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to the Registration Statement (as defined below), the Company desires
to issue and sell to each Purchaser, and each Purchaser, severally and not
jointly, desires to purchase from the Company, securities of the Company as
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual promises, covenants and
conditions contained in this Agreement, and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
Company and each Purchaser agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to Section 2.1.

 

“Closing Date” means the day on which all of the Transaction Documents have been
executed and delivered by the applicable parties thereto, and all conditions
precedent to (i) the Purchasers’ obligations to pay the Subscription Amount and
(ii) the Company’s obligations to deliver the Shares and the Warrants, in each
case, have been satisfied or waived, but in no event later than the third
Trading Day] following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Initial Exercise Date” means the date that is 181 days after the Closing Date.

 

“Market Price” means the closing bid price of the Common Stock for the Trading
Day immediately preceding the date hereof on the Trading Market as reported by
Bloomberg L.P. (based on a Trading Day close of 4:02 p.m. (New York City time)).

 

“Per Share Purchase Price” equals $2.40, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Prospectus” means the final prospectus filed for the Registration Statement.

 



1

 



 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing.

 

“Registration Statement” means the effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”) with Commission File
No. 333-184128, which registers the sale of the Shares, the Warrants and the
Warrant Shares by the Purchasers.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the
NYSE MKT or the New York Stock Exchange (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Company, the current
transfer agent of the Company, and any successor transfer agent of the Company.

 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable beginning from the Initial Exercise Date and have
a term of exercise equal to three years from the Initial Exercise Date, in
substantially the form set forth on Exhibit A attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase, up to an aggregate of
$11,000,000 of Shares and Warrants. The Shares and Warrants will be sold
together as units, each unit consisting of 1 share of Common Stock and a Warrant
to purchase 0.5 shares of Common Stock. Each Purchaser shall deliver to the
Company, via wire transfer of immediately available funds, the amount equal to
such Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser and the Company shall deliver to each Purchaser its
respective Shares and a Warrant as determined pursuant to Sections 2.2(a) and
3.1(e), and the Company and each Purchaser shall deliver the other items set
forth in Section 2.2 deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at 10:00 a.m. at the offices of Arnold & Porter LLP, 555 Twelfth Street,
N.W., Washington, D.C. 20005 or such other location as the parties shall
mutually agree.

 



2

 



 

2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) a Warrant, registered in the name of such Purchaser, to purchase the number
of shares of Common Stock equal to 50% of the number of Shares to be registered
in the name of such Purchaser pursuant to Section 3.1(e) of this Agreement, with
an exercise price equal to $2.91 per share, subject to adjustment therein; and

 

(iii) the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act).

 

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i) this Agreement duly executed by such Purchaser; and

 

(ii) such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company at least three (3) Business Days prior to
the Closing Date or by delivery of immediately available funds.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the truth and accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein);

 

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed or waived;
and

 

(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The respective obligations of each Purchaser hereunder in connection with
the Closing are subject to the following conditions being met:

 

(i) the truth and accuracy in all material respects when made and on the Closing
Date as if made on the Closing Date of the representations and warranties of the
Company contained herein (unless as of a specific date therein);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed or waived;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and

 

(iv) Except as disclosed in the Prospectus, the Prospectus Supplement and the
Offering Information (including any documents incorporated by reference therein)
there shall have been no Material Adverse Effect (as defined below) since
September 30, 2012.

 



3

 



 

ARTICLE III.
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

3.1 Representations and Warranties of the Company. The Company hereby
represents, warrants and covenants to each Purchaser as follows:

 

(a) The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has full power and
authority to conduct its business as presently conducted and is registered or
qualified to do business and in good standing in each jurisdiction in which it
owns property or transacts business and where the failure to be so qualified
would have a material adverse effect upon the Company and its subsidiaries as a
whole or the business, financial condition, properties, operations or assets of
the Company and its subsidiaries as a whole or the Company’s ability to perform
its obligations under this Agreement and the other Transaction Documents in all
material respects (“Material Adverse Effect”), and to the knowledge of the
Company, no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing, or seeking to revoke, limit or curtail, such power and
authority or qualification.

 

(b) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents. The
execution and delivery of the this Agreement and the other Transaction Documents
and the consummation by the Company of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further action on the part of the Board of Directors or stockholders is
required. Upon execution of the Transaction Documents by the Company, the
Transaction Documents will be validly executed and delivered by the Company and
will constitute legal, valid and binding agreements of the Company enforceable
against the Company in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

 

(c) The issuance and sale of each of the Shares and the Warrants have been duly
authorized by the Company, and the Shares, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable. The Warrant Shares have been duly authorized and reserved for
issuance pursuant to the terms of the Warrants, and the Warrant Shares, when
issued by the Company upon valid exercise of the Warrants and payment of the
exercise price, will be duly and validly issued, fully paid and nonassessable.
The Company shall, so long as any of the Warrants are outstanding, take all
action necessary to reserve and keep available out of its authorized and
unissued capital stock, solely for the purpose of effecting the exercise of the
Warrants, all of the number of Warrant Shares.

 

(b) The Company will use its reasonable best efforts to maintain the
effectiveness of the Registration Statement in accordance with the rules and
regulations promulgated by the Commission.

 

(c) Within one Business Day of the Closing, the Company shall deliver
irrevocable instructions to the Transfer Agent instructing the Transfer Agent to
deliver via the Depository Trust Company Deposit Withdrawal Agent Commission
System (“DWAC”), or if requested, by physical stock certificate as soon as
practicable, that number of Shares equal to such Purchaser’s Subscription Amount
divided by the Per Share Purchase Price, registered in the name of such
Purchaser.

 



4

 



 

(d) The execution and delivery of the Transaction Documents and the sale and
issuance of the Securities to be sold by the Company pursuant to the Transaction
Documents, the fulfillment of the terms of the Transaction Documents and the
consummation of the transactions contemplated thereby will not: (i) result in a
conflict with or constitute a material violation of, or material default (with
the passage of time or otherwise) under, (A) any bond, debenture, note, loan
agreement or other evidence of indebtedness, or any material lease or contract
to which the Company is a party or by which the Company or their respective
properties are bound, (B) the Certificate of Incorporation, by-laws or other
organizational documents of the Company, as amended, or (C) any law,
administrative regulation, or existing order of any court or governmental
agency, or other authority binding upon the Company or the Company’s respective
properties; or, (ii) result in the creation or imposition of any lien,
encumbrance, claim or security interest upon any of the material assets of the
Company or an acceleration of indebtedness pursuant to any obligation, agreement
or condition contained in any material bond, debenture, note or any other
evidence of indebtedness or any material indenture, mortgage, deed of trust or
any other agreement or instrument to which the Company is a party or by which it
is bound or to which any of the property or assets of the Company is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency,
governmental body or any other third-party is required for the execution and
delivery of the Transaction Documents by the Company, other than such as have
been made or obtained, and except for any filings required to be made under
federal or state securities laws.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser, severally
and not jointly, hereby represents and warrants as follows:

 

(a) Such Purchaser has received the Prospectus relating to the Securities and
the Prospectus Supplement dated the date hereof. Such Purchaser acknowledges
that such Purchaser has received certain additional information regarding the
Company’s offering of the Shares and Warrants under the Registration Statement,
including pricing information (the “Offering Information”). Such Offering
Information may be provided to the Purchaser by any means permitted under the
Securities Act, including through a prospectus supplement, a free writing
prospectus or oral communications. The foregoing, however, does not limit or
modify the representations and warranties of the Company in Section 3.1 of this
Agreement or the right of such Purchaser to rely thereon.

 

(b) Such Purchaser has full power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and this Agreement constitutes a valid and binding obligation of such Purchaser
enforceable against such Purchaser in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.

 

(c) Such Purchaser understands that nothing in the Registration Statement, the
Prospectus, the Prospectus Supplement, the Offering Information and any
amendments or supplements thereto, this Agreement or any other materials
presented to such Purchaser in connection with the purchase and sale of the
Shares and Warrants constitutes legal, tax or investment advice. Such Purchaser
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Shares and Warrants.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Warrant Shares. If at any time following the date hereof the Registration
Statement (or any subsequent registration statement registering the exercise of
the Warrant Shares) is not effective or is not otherwise available for the sale
or resale of the Warrant Shares, the Company shall immediately notify the
holders of the Warrants in writing that such registration statement is not then
effective and thereafter shall promptly notify such holders when the
registration statement is again effective. The Company shall use best efforts to
keep a registration statement (including the Registration Statement) registering
the issuance of the Warrant Shares effective during the term of the Warrants.

 



5

 



 

4.2 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital purposes and as set forth in the
Prospectus Supplement.

 

4.3 Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the Shares and Warrant Shares on such
Trading Market and promptly secure the listing of all of the Shares and Warrant
Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
then include in such application all of the Shares and Warrant Shares, and will
take such other action as is necessary to cause all of the Shares and Warrant
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then use its reasonable best efforts to continue the
listing and trading of its Common Stock on a Trading Market and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market.

 

4.4 Subsequent Transactions. Except with respect to an Exempt Issuance, from the
date hereof until 30 days after the Closing Date, neither the Company nor any
Subsidiary shall issue, enter into any agreement to issue or announce the
issuance or proposed issuance of any shares of Common Stock or Common Stock
Equivalents. “Exempt Issuance” means the issuance of (a) shares of Common Stock
or options to employees, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise or exchange of or conversion of any Securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities, and (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equityholders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.





ARTICLE V.

MISCELLANEOUS

 

 

5.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.

 

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, the Prospectus, the Prospectus Supplement and the Offering
Information, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior negotiations, correspondence,
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 



6

 



 

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the second (2nd) Trading Day following the date of mailing, if sent by any U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given if delivered personally.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding at least 67% in interest of
the Shares then outstanding or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. Any amendment or waiver
effected in accordance with this Section 5.4 shall be binding upon each
Purchaser and the Company. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
Purchasers.

 

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.

 

5.9 Survival. The representations, warranties and covenants contained herein
shall survive the Closing and the delivery of the Securities.

 

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof. 

 

7

 



 

5.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 

5.13 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by any of the Purchasers.

 

5.14 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.15 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.16 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

8

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

ENTREMED, INC.

 

 

 

By:_____________________________

      Name: Cynthia W. Hu

      Title: COO, General Counsel & Secretary

 

Address for notice:

 

9620 Medical Center Drive

Suite 300

Rockville, Maryland 20850

Attention: General Counsel & Secretary

Facsimile: 240.864.2601

 

With a copy to (which shall not constitute notice):

 

 

Richard E. Baltz

Arnold & Porter LLP

555 12th St., N.W.

Washington, D.C. 20004

Facsimile: 202.942.5999

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

9

 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:
_____________________________________________________________________

Signature of Authorized Signatory of Purchaser:
_______________________________________________

Name of Authorized Signatory:
____________________________________________________________

Title of Authorized Signatory:
_____________________________________________________________

Facsimile Number of Authorized Signatory:
___________________________________________________

Address for Notice of Purchaser:

__________________________________________

__________________________________________

__________________________________________

__________________________________________

 

SUBSCRIPTION: $_____________ SHARES: __________ WARRANT SHARES:_____________

 

Address for Delivery of Warrants for Purchaser (if not same as address for
notice):

__________________________________________

__________________________________________

__________________________________________

__________________________________________

 

Shares to be delivered by (check one and complete the required information in
order to receive your shares):

 

¨ The Depository Trust Company Deposit Withdrawal Agent Commission System (DWAC)

 



  _______________________________   __________________________     Name of
Brokerage Firm or Agent   Account Name     To Receive Shares                  
_______________________________   ______________________     Account No.   DTC
No.  



 

  

¨ Physical Stock Certificate

 

Address for Delivery of Stock Certificates for Purchaser (if not same as address
for notice):

 

__________________________________________

__________________________________________

__________________________________________

 



10

 

 

 

EXHIBIT A
TO SECURITIES PURCHASE AGREEMENT

 

FORM OF WARRANT

 

11

 

